           Case 1:17-vv-00981-UNJ Document 34 Filed 10/29/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-981V
                                   Filed: September 25, 2018
                                         UNPUBLISHED


    LINDA HARRIS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On July 20, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”), resulting from an influenza (“flu”) vaccine she received in her
left arm on October 22, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On May 22, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury. On September 20, 2018, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$108,399.98 (consisting of $105,000.00 in pain and suffering and $3,399.98 in out of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00981-UNJ Document 34 Filed 10/29/18 Page 2 of 4



pocket unreimbursed expenses). Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $108,399.98 in the form of a check payable to
petitioner, Linda Harris. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
      Case 1:17-vv-00981-UNJ Document 34 Filed 10/29/18 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


LINDA HARRIS,                                 )
                                              )
                Petitioner,                   )       No. 17-981V
                                              )       Chief Special Master
           v.                                 )       Nora Beth Dorsey
                                              )       ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
             Respondent.                      )
                                              )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 21, 2018, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On May 22, 2018, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an

award of a lump sum of $108,399.98 (consisting of $105,000.00 in pain and suffering and

$3,399.98 in out of pocket unreimbursed expenses) in the form of a check payable to

petitioner. This amount represents compensation for all elements of compensation under

42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1

       Petitioner agrees with the proffered award of $108,399.98.


                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General



1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
     Case 1:17-vv-00981-UNJ Document 34 Filed 10/29/18 Page 4 of 4




                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   s/Camille M. Collett
                                   CAMILLE M. COLLETT
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Telephone: (202) 616-4098

Dated: September 20, 2018
